DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wyatt Istvan-Mitchell on 02/04/2022.
The application has been amended as follows: 

Please replace the entire claim set with the following:
AMENDMENTS TO THE CLAIMS
1.	(Original) A heat resistant reinforcing cloth for an airbag, which is a heat resistant reinforcing cloth disposed on an airbag part which contacts expansion gas in an airbag, with the airbag deployed and expanded by the expansion gas ejected from an inflator, wherein the reinforcing cloth comprises: 
	a base fabric of natural fibers selected from the group consisting of cotton, hemp, flax, and combinations thereof; and 
	a silicone rubber layer on both sides of the base fabric.
2.	(Original) The heat resistant reinforcing cloth according to claim 1, wherein the base fabric is a plain woven fabric.
3.	(Original) The heat resistant reinforcing cloth according to claim 2, wherein a fabric density of the base fabric is at least 35 strands/inch of warps and at least 35 strands/inch of wefts.

5.	(Canceled) 
6.	(Currently Amended) The heat resistant reinforcing fabric according to claim 1, silicone rubber layer is formed from a silicone rubber composition comprising: 
(A)	100 parts by mass of a diorganopolysiloxane having at least two alkenyl groups per molecule;
(B)	5 to 100 parts by mass of an organopolysiloxane resin and/or inorganic filler;
(C)	an organopolysiloxane having at least two silicon atom-bonded hydrogen atoms per molecule, in an amount such that the silicon atom-bonded hydrogen atoms in this component are 0.6 to 20 moles with respect to 1 mole of a total of alkenyl groups in components (A) and (B); and
(D) 	a catalyst amount of a hydrosilylation reaction catalyst.‎
7.	(Original) An airbag comprising the heat resistant reinforcing cloth according to claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There was no prior art found that teaches or suggests making a heat resistant reinforcing cloth made from natural fibers and coated on both sides with silicone where the reinforcing cloth is a part of the near the inflator.
The closest prior art found was that issued to Ashida et al. USPUB 20200070764A1 Ashida et al. teach making flame-resistant airbag having a low rate of combustion. The object of this invention is to provide a flame-resistant airbag having the excellent low combustion rate properties specified in FMVSS No. 302 and an excellent mechanical strength, a method of manufacturing flame-resistant airbags and their components , and an addition-curable liquid silicone rubber composition for flame-resistant airbags. [0008]The flame-resistant airbag is obtained by forming, on a cloth substrate, a cured film of a composition containing: (A) 100 parts by mass of a liquid organopolysiloxane containing an alkenyl group bonded to a silicon atom; (B) 5 to 100 parts by mass of a three-dimensional network-structured organopolysiloxane resin in which 0.05 to 0.15 mol/100 g alkenyl groups are bonded only to D units, the ratio of M units to T and/or Q units is 0.65 to 1.40, and hydroxyl group content is 0.040 mol/100 g or less; (C) 0.1 to 50 parts by mass micropulverized silica having a specific surface area of at least 50 m2/g; (D) an organohydrogen polysiloxane comprising a hydrogen atom bonded to a silicon atom, in an amount such that the number of hydrogen atoms bonded to silicon atoms in component (D) is 1 to 10 per total 1 alkenyl group bonded to a silicon atom in components (A) and (B); (E) an effective amount of a platinum group metal catalyst; and (F) 0.1 to 10 parts by mass of an organic silicon compound. The composition is applied in an amount of 5 to 150 g/m2. [abstract; 0008].  Ashida et al specifically teach that the cloth is made from synthetic fibers and the fibers making the cloth do not have a coating weight, not even half of what the current claims seek. 
	A skilled artisan would know that it would not be a leap of inventiness to substitute natural fibers which would burn very quickly with those that are synthetic in nature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759